                                                                                                 4/3/2020




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IN THE MATTER OF THE COMPLAINT OF                                Civil Action No.: 20-cv-02657
TAPPAN ZEE CONSTRUCTORS, LLC, AS
OWNER OF THE BARGE FF#14 FOR                                     ORDER APPROVING TZC’S AD
EXONERATION FROM OR LIMITATION OF                                INTERIM SECURITY FOR
LIABILITY,                                                       VALUE, DIRECTING ISSUANCE
                                                                 OF NOTICE TO CLAIMANTS,
                           Plaintiff-Petitioner.                 AND RESTRAINING SUITS
-------------------------------------------------------------x

        A Complaint having been filed herein on March 30, 2020, by Tappan Zee Constructors,

LLC (“TZC”), as owner of Barge FF#14 for exoneration from or a limitation of liability pursuant

to 46 U.S.C. §§ 30501-30512 and the statutes supplemental thereto and amendatory thereof, and

Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules

of Civil Procedure, for loss, damage, death or injury caused by and/or resulting from an incident

involving the FF#14 while said barge was on a voyage upon the Hudson River during the period

October 16, 2019 to October 18, 2019, including during a marine accident when John McLoughlin,

a deckhand not employed by TZC, was aboard Barge FF#14 occurring on or about October 17,

2020, at or around 2:00 p.m. while said barge was located upon the Hudson River spudded on the

adjacent to the south side of the Mario M. Cuomo Memorial Bridge, East of Pier 175, at the

approximate location of 41° 04’ 14” North, 73° 52’ 58” West, as it is more fully described in the

Complaint;
        AND the Complaint having stated that the collective value of Plaintiff-Petitioner, TZC’s

interest in the Barge FF#14 is in the aggregate of $437,000, as indicated by the Affidavit of Pierce

N. Power, sworn to on March 27, 2020;

        AND the Plaintiff-Petitioner, TZC, having deposited with the Court as security for the

benefit of the claimants, an Ad Interim Stipulation for Value, dated March 27, 2020, by surety,

with guarantee not less than equal to the amount of the value of its collective interest in Barge

FF#14, and in the sum of $437,000, with interest from its date, executed by Liberty Mutual

Insurance Company, Starr Indemnity & Liability Company and Zurich American Insurance

Company, as guarantors, now on petition of Giuliano McDonnell & Perrone, LLP, attorneys for

Plaintiff-Petitioner, TZC,

                       3
        It is on this _____ day of April, 2020,

        ORDERED as follows:

        1.      The above-described Ad Interim Stipulation for Value, with sureties, Liberty

Mutual Insurance Company, Starr Indemnity & Liability Company and Zurich American

Insurance Company guarantee, deposited by Plaintiff-Petitioner/owner Tappan Zee Constructors,

LLC with the Court for the benefit of claimants in the sum of $437,000, with interest as aforesaid,

as security for the amount or value of the owners’ collective interest in Barge FF#14, be and hereby

is approved.

        2.      The Court upon petition shall cause due appraisement of such value and may

thereupon Order said security be increased or reduced if it finds the amount thereof insufficient or

excessive; and also upon demand, the Court may similarly Order such increase or reduction if it

finds that such an Order is necessary to carry out the provisions of 46 U.S.C. § 30506 with respect

to the loss of life or bodily injury.



                                                  2
        3.      An Order shall be issued by the Clerk of this Court to all persons asserting claims

with respect to which the Plaintiff-Petitioner seeks exoneration or limitation, admonishing them to

file their respective claims with the Clerk of the Court in writing, and to serve upon Giuliano

McDonnell & Perrone LLP, attorneys for Plaintiffs-Petitioners, a copy thereof on or before the

26th day of June, 2020 or be defaulted; and that if any claimant desires to contest either the right

to exoneration from or the right to limitation of liability, he/she/it shall file with the Clerk of this

Court and serve upon the Plaintiff-Petitioner’s attorneys an answer to the Complaint on or before

the set date, and unless his/her/its claim has included an answer to the Complaint, so designated,

he/she/it will be defaulted.

        4.      The aforesaid notice shall be published in The Journal News, a newspaper with

general circulation including Westchester County, New York once a week for four (4) consecutive

weeks before the return date of said notice as provided by the aforesaid Rule F of the Supplemental

Rules for Certain Admiralty and Maritime Claims and copies of the notice shall also be mailed in

accordance with said Rule F to every person known to have any claims or potential claims against

Plaintiff-Petitioner or Barge FF#14.

        5.      Further, prosecution of any and all actions, suits or proceedings already

commenced, and the commencement or prosecution thereafter of any and all suits, actions or

proceedings, of any nature and description whatsoever in any jurisdiction, except all those pending

in this Honorable Court, including the legal proceedings filed by: Miller’s Tug and Barge, Inc.,

and Miller’s Marine, Inc. (Civil Action No.: 1:20-cv-00562), and the taking of any steps and the

making of any motion in such action, suits or proceedings against the Plaintiff-Petitioner/owner

TZC, or against Barge FF#14, against any property of the TZC or the Barge FF#14, except in this

action, to recover damages for or in respect of any loss, damage, death or injury caused by or



                                                   3
resulting from the aforesaid incident occurring on or about October 17, 2019, or anything else

done, occasioned, or incurred on said voyage of the Barge FF#14, as averred in the Complaint, be

and they hereby are restrained, stayed and enjoined until the hearing and determination of this

action.

          6.   Service of this Order as a restraining order may be made through the United States

postal service by mailing a conformed copy thereof to the persons to be restrained or their

respective attorneys.




   Dated: April 3, 2020
                                            ____________________________________
                                            Andrew L. Carter, Jr.
                                            United States District Judge




                                               4
